Exhibit 10.1
EXECUTION VERSION
REVOLVING CREDIT AGREEMENT
among
NISOURCE FINANCE CORP.,
as Borrower,
NISOURCE INC., as
Guarantor,
THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC, as
Administrative Agent,
 
BARCLAYS CAPITAL
Sole Lead Arranger
BARCLAYS CAPITAL
Sole Book Runner
 
Dated as of September 23, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    14  
SECTION 1.03. Terms Generally
    14  
SECTION 1.04 . Accounting Terms; GAAP
    15  
 
       
ARTICLE II THE CREDITS
    15  
 
       
SECTION 2.01. Commitments
    15  
SECTION 2.02. Revolving Loans and Revolving Borrowings; Requests for Borrowings
    15  
SECTION 2.03. [RESERVED]
    16  
SECTION 2.04. [RESERVED]
    16  
SECTION 2.05. Funding of Borrowings
    16  
SECTION 2.06. Interest Elections
    17  
SECTION 2.07. Mandatory Termination or Reduction of Commitments
    18  
SECTION 2.08. Mandatory Prepayments
    18  
SECTION 2.09. Optional Reduction of Commitments
    19  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    19  
SECTION 2.11. Optional Prepayment of Loans
    20  
SECTION 2.12. Fees
    20  
SECTION 2.13. Interest
    21  
SECTION 2.14. Alternate Rate of Interest
    22  
SECTION 2.15. Increased Costs
    22  
SECTION 2.16. Break Funding Payments
    23  
SECTION 2.17. Taxes
    24  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
    25  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    26  
 
       
ARTICLE III CONDITIONS
    27  
 
       
SECTION 3.01. Conditions Precedent to the Effectiveness of this Agreement
    27  
SECTION 3.02. Conditions Precedent to Each Extension of Credit
    29  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    29  
 
       
SECTION 4.01. Representations and Warranties of the Credit Parties
    29  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    32  
 
       
SECTION 5.01. Affirmative Covenants
    32  
 
       
ARTICLE VI NEGATIVE COVENANTS
    35  
 
       
SECTION 6.01. Negative Covenants
    35  
 
       
ARTICLE VII FINANCIAL COVENANT
    39  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    40  
 
       
SECTION 8.01. Events of Default
    40  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    43  
 
       
SECTION 9.01. The Administrative Agent
    43  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X GUARANTY
    45  
 
       
SECTION 10.01. The Guaranty
    45  
SECTION 10.02. Waivers
    46  
 
       
ARTICLE XI MISCELLANEOUS
    48  
 
       
SECTION 11.01. Notices
    48  
SECTION 11.02. Waivers; Amendments
    49  
SECTION 11.03. Expenses; Indemnity; Damage Waiver
    49  
SECTION 11.04. Successors and Assigns
    51  
SECTION 11.05. Survival
    54  
SECTION 11.06. Counterparts; Integration; Effectiveness
    54  
SECTION 11.07. Severability
    54  
SECTION 11.08. Right of Setoff
    54  
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process
    55  
SECTION 11.10. WAIVER OF JURY TRIAL
    55  
SECTION 11.11. Headings
    56  
SECTION 11.12. Confidentiality
    56  
SECTION 11.13. USA PATRIOT ACT
    56  





--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

     
ANNEX A
  Facility Fee Pricing Grid
EXHIBIT A
  Form of Assignment and Acceptance
EXHIBIT B
  Form of Opinion of Schiff Hardin LLP
SCHEDULE 2.01
  Lenders and Commitments
SCHEDULE 6.01(e)
  Existing Agreements

 



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT, dated as of September 23, 2008 (this
“Agreement”), among NISOURCE FINANCE CORP., an Indiana corporation, as Borrower
(the “Borrower”), NISOURCE INC., a Delaware corporation (“NiSource”), as
Guarantor (the “Guarantor”), the Sole Lead Arranger and other Lenders from time
to time party hereto, and BARCLAYS BANK PLC, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the parties are willing to enter into this Revolving Credit
Agreement on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “ABR Market Rate Spread” means, at any time for any ABR Loan, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(x) an amount equal to (a) 85% multiplied by (b) the daily average of the
Borrower’s 5-year credit default swap mid-rate spread (as provided by the
Quotation Agency) for the thirty-day period ending on the date such ABR Loan is
made, appearing on the Quotation Agency’s website on such date minus (y) 1.00%;
provided, that the ABR Market Rate Spread for ABR Loans shall in no event be
less than 0.25% or greater than 0.75%; provided, further that in the event that
the ABR Market Rate Spread is not available from the Quotation Agency, the ABR
Market Rate Spread shall be 0.75%.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the aggregate amount of the Commitments of
all Lenders, as in effect from time to time. As of the date hereof, the
Aggregate Commitments equal $500,000,000.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in



--------------------------------------------------------------------------------



 



2

effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, (a) with respect any ABR Loan, the
ABR Market Rate Spread, (b) with respect to any Eurodollar Revolving Loan, the
LIBO Market Rate Spread and (c) with respect to the Facility Fees payable
hereunder, the applicable rate per annum determined pursuant to the Facility Fee
Pricing Grid.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Termination Date.
     “Barclays” means Barclays Bank PLC, an English banking corporation.
     “Beneficiary” has the meaning set forth in Section 10.01.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means NiSource Finance Corp., Inc. an Indiana corporation.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.02.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.



--------------------------------------------------------------------------------



 



3

     “Capital Lease” means, as to any Person, any lease of real or personal
property in respect of which the obligations of the lessee are required, in
accordance with GAAP, to be capitalized on the balance sheet of such Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person other than a corporation
(including, but not limited to, all common stock and preferred stock and
partnership, membership and joint venture interests in a Person), and any and
all warrants, rights or options to purchase any of the foregoing.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq., as amended.
     “Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Guarantor, (b) Continuing Directors
shall cease to constitute at least a majority of the directors constituting the
Board of Directors of the Guarantor, (c) a consolidation or merger of the
Guarantor shall occur after which the holders of the outstanding voting Capital
Stock of the Guarantor immediately prior thereto hold less than 50% of the
outstanding voting Capital Stock of the surviving entity; (d) more than 50% of
the outstanding voting Capital Stock of the Guarantor shall be transferred to an
entity of which the Guarantor owns less than 50% of the outstanding voting
Capital Stock; (e) there shall occur a sale of all or substantially all of the
assets of the Guarantor; or (f) the Borrower, NIPSCO or Columbia shall cease to
be a Wholly-Owned Subsidiary of the Guarantor (except to the extent otherwise
permitted under clauses (i), (ii), (iii) or (iv) of Section 6.01(b)).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Columbia” means Columbia Energy Group, a Delaware corporation.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans hereunder as set forth herein, as such commitment
may be (a) reduced from time to time or terminated pursuant to Section 2.07 or
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such



--------------------------------------------------------------------------------



 



4

Lender pursuant to Section 11.04. The initial amount of each Lender’s Commitment
is (x) the amount set forth on Schedule 2.01 opposite such Lender’s name; or
(y) the amount set forth in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, as applicable.
     “Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Guarantor and its Consolidated
Subsidiaries determined in accordance with GAAP, and (c) the aggregate
liquidation preference of preferred stocks (other than preferred stocks subject
to mandatory redemption or repurchase) of the Guarantor and its Consolidated
Subsidiaries upon involuntary liquidation.
     “Consolidated Debt” means, at any time, the Indebtedness of the Guarantor
and its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Guarantor determined on a consolidated basis in accordance with
GAAP.
     “Consolidated Subsidiary” means, on any date, each Subsidiary of the
Guarantor the accounts of which, in accordance with GAAP, would be consolidated
with those of the Guarantor in its consolidated financial statements if such
statements were prepared as of such date.
     “Contingent Guaranty” means a direct or contingent liability in respect of
a Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).
     “Continuing Directors” means (a) all members of the board of directors of
the Guarantor who have held office continually since the Effective Date, and
(b) all members of the board of directors of the Guarantor who were elected as
directors after the Effective Date and whose nomination for election was
approved by a vote of at least 50% of the Continuing Directors.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Documents” means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Acceptances, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01, and (c) any other documents delivered by a Credit Party pursuant
to or in connection with any one or more of the foregoing.



--------------------------------------------------------------------------------



 



5

     “Credit Party” means each of the Borrower and the Guarantor; and “Credit
Parties” means the Borrower and the Guarantor, collectively.
     “Debt for Borrowed Money” means, as to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all Capital Lease obligations of such Person, and (d) all obligations of
such Person under synthetic leases, tax retention operating leases, off-balance
sheet loans or other off-balance sheet financing products that, for tax
purposes, are considered indebtedness for borrowed money of the lessee but are
classified as operating leases under GAAP.
     “Debt to Capitalization Ratio” means, at any time, the ratio of
Consolidated Debt to Consolidated Capitalization.
     “Default” means any event or condition that constitutes an Event of Default
or that, upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which this Agreement has been executed
and delivered by each of the Borrower, the Guarantor, the initial Lenders and
the Administrative Agent.
     “Environmental Laws” means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any Governmental Authority or other requirements of
law regulating, relating to or imposing liability or standards of conduct
concerning, pollution, waste, industrial hygiene, occupational safety or health,
the presence, transport, manufacture, generation, use, handling, treatment,
distribution, storage, disposal or release of Hazardous Materials, or protection
of human health, plant life or animal life, natural resources or the
environment, as now or at any time hereafter in effect.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.



--------------------------------------------------------------------------------



 



6

     “ERISA Affiliate” means any Person who, for purposes of Title IV of ERISA,
is a member of the Guarantor’s controlled group, or under common control with
the Guarantor, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.
     “ERISA Event” means (a) a reportable event, within the meaning of
Section 4043 of ERISA, unless the 30-day notice requirement with respect thereto
has been waived by the PBGC, (b) the provision by the administrator of any Plan
of a notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) and
4041(c) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA), (c) the withdrawal by the Guarantor or
an ERISA Affiliate from a Multiple Employer Plan during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (d) the
failure by the Guarantor or any ERISA Affiliate to make a payment to a Plan
required under Section 302(f)(1) of ERISA, which Section imposes a lien for
failure to make required payments, (e) the adoption of an amendment to a Plan
requiring the provision of security to such Plan, pursuant to Section 307 of
ERISA, or (f) the institution by the PBGC of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which may reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, a
Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net earnings by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located and (b) in case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under





--------------------------------------------------------------------------------



 



7

Section 2.19(d)), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, except to the extent that such Foreign Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.17 (e) when legally able to do so.
     “Existing 2006 Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement, dated as of July 7, 2006, by and among the Borrower,
as borrower, NiSource, as guarantor, the financial institutions party thereto,
and Barclays Bank PLC, as administrative agent and LC bank, as amended or
otherwise modified as of the date of this Agreement.
     “Exposure” means, with respect to any Lender at any time, such Lender’s
Outstanding Loans.
     “Extension of Credit” means the making by any Lender of a Revolving Loan.
     “Facility Fee” has the meaning set forth in Section 2.12.
     “Facility Fee Pricing Grid” means the facility fee pricing grid attached
hereto as Annex A.
     “Federal Bankruptcy Code” means Title 11 of the United States Code (11
U.S.C. § 101 et seq.) as now or hereafter in effect, or any successor statute.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).
     “Governmental Authority” means the government of the United States of
America, any other nation, or any political subdivision of the United States of
America or any other nation, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative,



--------------------------------------------------------------------------------



 



8

judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government and includes, in any event, an “Independent System
Operator” or any entity performing a similar function.
     “Granting Lender” has the meaning set forth in Section 11.04.
     “Guarantor” means NiSource.
     “Guaranty” means the guaranty of the Guarantor pursuant to Article X of
this Agreement.
     “Hazardous Materials” means any asbestos; flammables; volatile
hydrocarbons; industrial solvents; explosive or radioactive materials; hazardous
wastes; toxic substances; liquefied natural gas; natural gas liquids; synthetic
gas; oil, petroleum, or related materials and any constituents, derivatives, or
byproducts thereof or additives thereto; or any other material, substance,
waste, element or compound (including any product) regulated pursuant to any
Environmental Law, including, without limitation, substances defined as
“hazardous substances,” “hazardous materials,” “contaminants,” “pollutants,”
“hazardous wastes,” “toxic substances,” “solid waste,” or “extremely hazardous
substances” in (i) CERCLA, (ii) the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801 et seq., (iii) the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., (iv) the Federal Water Pollution Control Act, as
amended, 33 U.S.C. Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C.
Section 7401 et seq., (vi) the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., (vii) the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq., or (viii) foreign, state, local or municipal law, in each case, as may
be amended from time to time.
     “Indebtedness” of any Person means (without duplication) (a) Debt for
Borrowed Money, (b) obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable arising in the
ordinary course of business which are not overdue, (c) all obligations,
contingent or otherwise, of such Person in respect of any letters of credit,
bankers’ acceptances or interest rate, currency or commodity swap, cap or floor
arrangements, (d) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (e) all amounts payable
by such Person in connection with mandatory redemptions or repurchases of
preferred stock, and (f) obligations of such Person under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 11.03.



--------------------------------------------------------------------------------



 



9

     “Index Debt” means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Guarantor.
     “Information” has the meaning set forth in Section 11.12.
     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of all vested and unvested accrued benefits under such
Plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan’s normal cost for purposes
of Section 4l2(b)(2)(A) of the Code.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, the day that is three
months after the first day of such Interest Period, and (c) with respect to any
Loan, the Termination Date.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01, including any such
Person identified thereon or in the signature pages hereto as the Sole Lead
Arranger, and any other Person that shall have become a party hereto pursuant to
an Assignment and Acceptance, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.
     “LIBO Market Rate Spread” means, with respect to any Eurodollar Borrowing
for any Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (x) 85% multiplied by (y) the daily average of
the Borrower’s 5-year credit default swap mid-rate spread (as provided by the
Quotation Agency) for the



--------------------------------------------------------------------------------



 



10

thirty-day period ending on the Rate Set Date (as defined below), appearing on
the Quotation Agency’s website two Business Days prior to the first day of such
Interest Period (the “Rate Set Date”); provided, that the LIBO Market Rate
Spread for any Eurodollar Borrowing shall in no event be less than 1.25% or
greater than 1.75%; provided, further that in the event that the LIBO Market
Rate Spread is not available from the Quotation Agency on the Rate Set Date for
any Interest Period, the LIBO Market Rate Spread shall be 1.75% for such
Interest Period.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Telerate Page 3750 (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” has the meaning set forth in Section 6.01(a).
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Margin Stock” means margin stock within the meaning of Regulations U and X
issued by the Board.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) or prospects of
the Guarantor and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower or the Guarantor to consummate the Transactions.
     “Material Subsidiary” means at any time the Borrower, NIPSCO, Columbia, and
each Subsidiary of the Guarantor, other than the Borrower, NIPSCO and Columbia,
in respect of which:
     (a) the Guarantor’s and its other Subsidiaries’ investments in and advances
to such Subsidiary and its Subsidiaries exceed 10% of the consolidated total
assets of the Guarantor and its Subsidiaries taken as a whole, as of the end of
the most recent fiscal year; or



--------------------------------------------------------------------------------



 



11

     (b) the Guarantor’s and its other Subsidiaries’ proportionate interest in
the total assets (after intercompany eliminations) of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated total assets of the Guarantor and
its Subsidiaries as of the end of the most recent fiscal year; or
     (c) the Guarantor’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Guarantor and its
Subsidiaries for the most recent fiscal year.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates, or (b) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event that such plan has been or were to be terminated.
     “NIPSCO” means Northern Indiana Public Service Company, an Indiana
corporation.
     “Non-Recourse Debt” means Indebtedness of the Guarantor or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
     “Obligations” means all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing and whenever
incurred (including, without limitation, after the commencement of any
bankruptcy proceeding), owing to the Administrative Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstanding Loans” means, as to any Lender at any time, the aggregate
principal amount of all Loans made or maintained by such Lender then
outstanding.
     “Participant” has the meaning set forth in Section 11.04.



--------------------------------------------------------------------------------



 



12

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Barclays as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.
     “Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Guarantor or any of its other Subsidiaries other than (x) recourse to the
Capital Stock in any such Project Financing Subsidiary, and (y) recourse
pursuant to a Contingent Guaranty.
     “Project Financing Subsidiary” means any Subsidiary of the Guarantor
(a) that (i) is not a Material Subsidiary, and (ii) whose principal purpose is
to develop a Project and activities incidental thereto (including, without
limitation, the financing and operation of such Project), or to become a
partner, member or other equity participant in a partnership, limited liability
company or other entity having such a principal purpose, and (b) substantially
all the assets of which are limited to the assets relating to the Project being
developed or Capital Stock in such partnership, limited liability company or
other entity (and substantially all of the assets of any such partnership,
limited liability



--------------------------------------------------------------------------------



 



13

company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.
     “Quotation Agency” means Markit Group Limited or any successor thereto.
     “Register” has the meaning set forth in Section 11.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means Lenders having more than 50% in aggregate amount
of the Commitments, or if the Commitments shall have been terminated, of the
Total Outstanding Principal.
     “Responsible Officer” of a Credit Party means any of (a) the President, the
chief financial officer, the chief accounting officer and the Treasurer of such
Credit Party and (b) any other officer of such Credit Party whose
responsibilities include monitoring compliance with this Agreement.
     “Revolving Loan” means a Loan made pursuant to Section 2.02.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., and any successor thereto.
     “Sole Lead Arranger” means Barclays.
     “SPFV” has the meaning set forth in Section 11.04.
     “Subsidiary” means, with respect to any Person, any corporation or other
entity of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other managers of such corporation or
other entity (irrespective of whether or not at the time stock or other equity
interests of any other class or classes of such corporation or other entity
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.
     “Substantial Subsidiaries” has the meaning set forth in Section 8.01.
     “Tawney Litigation” means Estate of Garrison G. Tawney, et al. v. Columbia
Natural Resources, LLC, et al., Civil Action No. 03-C-10E (Circuit Court of
Roane County, West Virginia), petition for writ of certiorari, NiSource Inc., et
al. v. Estate of Tawney, et al., U.S. Supreme Court No. 08-219 and No. 08-228.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, penalties and additions to tax imposed thereon or in
connection therewith.



--------------------------------------------------------------------------------



 



14

     “Termination Date” means the earliest of (a) March 23, 2009 and (b) the
date upon which the Commitments are terminated pursuant to Section 8.1 or
otherwise.
     “Total Outstanding Principal” means the aggregate amount of the Outstanding
Loans of all Lenders.
     “Transactions” means the execution, delivery and performance by the
Borrower and the Guarantor of this Agreement and the Borrowing of Loans
hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Utility Subsidiary” means a Subsidiary of the Guarantor that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.
     “Wholly-Owned Subsidiary” means, with respect to any Person, any
corporation or other entity of which all of the outstanding shares of stock or
other ownership interests in which, other than directors’ qualifying shares (or
the equivalent thereof), are at the time directly or indirectly owned or
controlled by such Person or one or more of the Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4201, 4203 and 4205 of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “or” shall
not be exclusive. The word “will” shall be construed to have the same meaning
and effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and



--------------------------------------------------------------------------------



 



15

properties, including cash, securities, accounts and contract rights. The terms
“knowledge of”, “awareness of” and “receipt of notice of” in relation to a
Credit Party, and other similar expressions, mean knowledge of, awareness of, or
receipt of notice by, a Responsible Officer of such Credit Party.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     SECTION 2.01. Commitments.
     (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Exposure exceeding such Lender’s Commitment or (ii) the sum of
the Exposures of all of the Lenders exceeding the Aggregate Commitments.
     (b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
     SECTION 2.02. Revolving Loans and Revolving Borrowings; Requests for
Borrowings.
     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.



--------------------------------------------------------------------------------



 



16

     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000; provided that an ABR Revolving
Borrowing may be to an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Revolving Borrowings outstanding under this
Agreement.
     (d) To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     (e) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Termination Date.
     SECTION 2.03. [RESERVED]. [RESERVED].
     SECTION 2.05. Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., New York City



--------------------------------------------------------------------------------



 



17

time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account established and maintained by the
Borrower at the Administrative Agent’s office in New York City.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
     SECTION 2.06. Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
   (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions



--------------------------------------------------------------------------------



 



18

thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.07. Mandatory Termination or Reduction of Commitments.
Unless previously terminated, the Commitments shall terminate on the Termination
Date.
     SECTION 2.08. Mandatory Prepayments.
     (a) If at any time the Total Outstanding Principal exceeds the Aggregate
Commitments then in effect for any reason whatsoever (including, without
limitation, as a result of any reduction in the Aggregate Commitments pursuant
to Section 2.09), the Borrower shall prepay Loans in such aggregate amount
(together with accrued interest thereon to the extent required by Section 2.13)
as shall be necessary so that, after giving effect to such prepayment, the Total
Outstanding Principal does not exceed the Aggregate Commitments.



--------------------------------------------------------------------------------



 



19

          (b) Each prepayment of Loans pursuant to this Section 2.08 shall be
accompanied by the Borrower’s payment of any amounts payable under Section 2.16
in connection with such prepayment. Prepayments of Revolving Loans shall be
applied ratably to the Loans so prepaid.
          SECTION 2.09. Optional Reduction of Commitments.
          (a) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $10,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
Total Outstanding Principal would exceed the Aggregate Commitments thereafter in
effect.
          (b) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under Section 2.09(a) at least five
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent.
          (c) Each reduction of the Commitments pursuant to this Section 2.09
shall be made ratably among the Lenders in accordance with their respective
Commitments immediately preceding such reduction.
          SECTION 2.10. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Termination Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.



--------------------------------------------------------------------------------



 



20

          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Optional Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, it being understood that
the foregoing minimum shall not apply to the prepayment in whole of the
outstanding Revolving Loans of all Lenders. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in the prepaid
Revolving Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and by any amounts payable under Section 2.16 in
connection with such prepayment.
          SECTION 2.12. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (each a “Facility Fee”), which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such



--------------------------------------------------------------------------------



 



21

Commitment terminates; provided that, if such Lender continues to have any
Outstanding Loans after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily amount of such Lender’s Outstanding Loans from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Outstanding Loans. Accrued Facility
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any Facility Fees accruing after the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account and for the account of the other Persons entitled thereto, the fees
provided for in that certain fee letter dated August 21, 2008, executed and
delivered with respect to the credit facility provided for herein, in each case,
in the amounts and at the times set forth therein and in immediately available
funds.
          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (for distribution, in
the case of Facility Fees, to the Lenders). Fees due and paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest.
          (a) The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest shall be payable upon termination of the Commitments.



--------------------------------------------------------------------------------



 



22

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
          SECTION 2.15. Increased Costs. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement described in
paragraph (e) of this Section); or
          (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of its holding company, if any, as a
consequence of this Agreement to a level below



--------------------------------------------------------------------------------



 



23

that which such Lender or its holding company could have achieved but for such
Change in Law (taking into consideration its policies and the policies of its
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate it or its holding company as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the amount shown as due
on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of its right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than ninety days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of its intention to claim compensation therefor; provided,
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the ninety day period referred to above shall be
extended to include the period of retroactive effect thereof.
          (e) The Borrower shall pay (without duplication as to amounts paid
under this Section 2.15) to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Loan of
such Lender, from the date of such Loan until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the LIBO Rate for the Interest Period for such Loan from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Loan. Such
additional interest determined by such Lender and notified to the Borrower and
the Administrative Agent, accompanied by the calculation of the amount thereof,
shall be conclusive and binding for all purposes absent manifest error.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount



--------------------------------------------------------------------------------



 



24

reasonably determined by such Lender to be equal to the excess, if any, of
(x) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate for such Interest Period, over (y) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposit from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions and
(iii) such Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (and for any Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Credit Party to a Governmental Authority, such Credit Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------



 



25

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the laws of the jurisdiction in which the
Borrower or the Guarantor is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with an additional original or a photocopy, as required under
applicable rules and procedures, to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
shall be necessary to permit such payments to be made without withholding or at
a reduced rate. Further, in those circumstances as shall be necessary to allow
payments hereunder to be made free of (or at a reduced rate of) withholding tax,
each other Lender and the Administrative Agent, as applicable, shall deliver to
Borrower such documentation as the Borrower may reasonably request in writing.
          (f) Except with the prior written consent of the Administrative Agent,
all amounts payable by a Credit Party hereunder shall be made by such Credit
Party in its own name and for its own account from within the United States by a
payor that is a United States person (within the meaning of Section 7701 of the
Code).
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-Offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or under Section 2.15, 2.16,
2.17 or 11.03, or otherwise) prior to 12:00 noon, New York City time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 200 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
11.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Obligations owing to it resulting in such Lender
receiving payment of a greater proportion of the



--------------------------------------------------------------------------------



 



26

aggregate amount of such Obligations and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans of, or other Obligations owing to, other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans or other Obligations, as
applicable; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Guarantor, the Borrower or any other Subsidiary or Affiliate of the
Guarantor (as to which the provisions of this paragraph shall apply). The
Borrower and the Guarantor consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower and the Guarantor rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower or the affected Guarantor in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to 2.05(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) Any Lender claiming reimbursement or compensation from the
Borrower under either of Sections 2.15 and 2.17 for any losses, costs or other
liabilities shall use reasonable efforts (including, without limitation,
reasonable efforts to designate a different lending office of such Lender for
funding or booking its Loans or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates) to mitigate the amount of
such losses, costs and other liabilities, if such efforts can be made and such
mitigation can be accomplished without such Lender suffering (i) any economic
disadvantage for which such



--------------------------------------------------------------------------------



 



27

Lender does not receive full indemnity from the Borrower under this Agreement or
(ii) otherwise be disadvantageous to such Lender.
          (b) In determining the amount of any claim for reimbursement or
compensation under Sections 2.15 and 2.17, each Lender will use reasonable
methods of calculation consistent with such methods customarily employed by such
Lender in similar situations.
          (c) Each Lender will notify the Borrower either directly or through
the Administrative Agent of any event giving rise to a claim under Section 2.15
or Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.
          (d) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS
          SECTION 3.01. Conditions Precedent to the Effectiveness of this
Agreement. This Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.02).
          (a) The Administrative Agent (or its counsel) shall have received from
each party thereto either (i) a counterpart of this Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.



--------------------------------------------------------------------------------



 



28

          (b) The Lenders, the Administrative Agent, the Sole Lead Arranger and
each other Person entitled to the payment of fees or the reimbursement or
payment of expenses, pursuant hereto or to that certain fee letter dated
August 21, 2008, executed and delivered with respect to the credit facility
provided for herein, shall have received all fees required to be paid by the
Effective Date, and all expenses for which invoices have been presented on or
before the Effective Date.
          (c) The Administrative Agent shall have received certified copies of
the resolutions of the Board of Directors of each of the Guarantor and the
Borrower approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental and regulatory approvals with
respect to this Agreement.
          (d) The Administrative Agent shall have received from each of the
Borrower and the Guarantor, to the extent generally available in the relevant
jurisdiction, a copy of a certificate or certificates of the Secretary of State
(or other appropriate public official) of the jurisdiction of its incorporation,
dated reasonably near the Effective Date, (i) listing the charters of the
Borrower or the Guarantor, as the case may be, and each amendment thereto on
file in such office and certifying that such amendments are the only amendments
to the Borrower’s or the Guarantor’s charter, as the case may be, on file in
such office, and (ii) stating, in the case of the Borrower, that the Borrower is
authorized to transact business under the laws of the jurisdiction of its place
of incorporation, and, in the case of the Guarantor, that the Guarantor is duly
incorporated and in good standing under the laws of the jurisdiction of its
place of incorporation.
          (e) (i) The Administrative Agent shall have received a certificate or
certificates of each of the Borrower and the Guarantor, signed on behalf of the
Borrower and the Guarantor respectively, by a the Secretary, an Assistant
Secretary or a Responsible Officer thereof, dated the Effective Date, certifying
as to (A) the absence of any amendments to the charter of the Borrower or the
Guarantor, as the case may be, since the date of the certificates referred to in
paragraph (d) above, (B) a true and correct copy of the bylaws of each of the
Borrower or the Guarantor, as the case may be, as in effect on the Effective
Date, (C) the absence of any proceeding for the dissolution or liquidation of
the Borrower or the Guarantor, as the case may be, (D) the truth, in all
material respects, of the representations and warranties contained in the Credit
Documents to which the Borrower or the Guarantor is a party, as the case may be,
as though made on and as of the Effective Date, and (E) the absence, as of the
Effective Date, of any Default or Event of Default; and (ii) each of such
certifications shall be true.
          (f) The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each of the Guarantor and the Borrower
certifying the names and true signatures of the officers of Guarantor or the
Borrower, as the case may be, authorized to sign, and signing, this Agreement
and the other Credit Documents to be delivered hereunder on or before the
Effective Date.
          (g) The Administrative Agent shall have received for the account of
each Lender an up-front fee, payable in immediately available funds, in an
amount equal to (i) 0.10% multiplied by (ii) each such Lender’s Commitment as of
the Effective Date.



--------------------------------------------------------------------------------



 



29

          (h) The Administrative Agent shall have received from Schiff Hardin
LLP, counsel for the Guarantor and the Borrower, a favorable opinion,
substantially in the form of Exhibit B hereto and as to such other matters as
any Lender through the Administrative Agent may reasonably request.
          SECTION 3.02. Conditions Precedent to Each Extension of Credit. The
obligation of each Lender to make any Extension of Credit (including the initial
Extension of Credit but excluding any conversion or continuation of any Loan)
shall be subject to the satisfaction (or waiver in accordance with
Section 11.02) of each of the following conditions:
          (a) The representations and warranties of the Guarantor and the
Borrower set forth in this Agreement (other than the representation and warranty
set forth in Section 4.01(f)) shall be true and correct in all material respects
on and as of the date of such Extension of Credit, except to the extent that
such representations and warranties are specifically limited to a prior date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such prior date.
          (b) After giving effect to (A) such Extension of Credit, together with
all other Extensions of Credit to be made contemporaneously therewith, and
(B) the repayment of any Loans that are to be contemporaneously repaid at the
time such Loan is made, such Extension of Credit will not result in the sum of
the then Total Outstanding Principal exceeding the Aggregate Commitments.
          (c) Such Extension of Credit will comply with all other applicable
requirements of Article II, including, without limitation Sections 2.01 and
2.02, as applicable.
          (d) At the time of and immediately after giving effect to such
Extension of Credit, no Default or Event of Default shall have occurred and be
continuing.
          (e) The Administrative Agent shall have timely received a Borrowing
Request.
          (f) The sum of the “Exposures” of all of the “Lenders” under (and as
such terms are defined in) the Existing Credit Agreement is equal to the
“Aggregate Commitments” of the “Lenders” under (and as such terms are defined
in) the Existing Credit Agreement.
Each Extension of Credit and the acceptance by the Borrower of the benefits
thereof shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Credit Parties.
Each of the Borrower and the Guarantor represents and warrants as follows:
          (a) Each of the Borrower and the Guarantor is a corporation duly
organized, validly existing and, in the case of the Borrower, authorized to
transact business under the laws of



--------------------------------------------------------------------------------



 



30

the State of its incorporation, and, in the case of the Guarantor, in good
standing under the laws of the State of its incorporation.
          (b) The execution, delivery and performance by each of the Credit
Parties of the Credit Documents to which it is a party (i) are within such
Credit Party’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (A) such Credit Party’s charter or
by-laws, as the case may be, or (B) any law, rule or regulation, or any material
Contractual Obligation or legal restriction, binding on or affecting such Credit
Party or any Material Subsidiary, as the case may be, and (iv) do not require
the creation of any Lien on the property of such Credit Party or any Material
Subsidiary under any Contractual Obligation binding on or affecting such Credit
Party or any Material Subsidiary.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by any Credit Party of this Agreement or
any other Credit Document to which any of them is a party, except for such as
(i) have been obtained or made and that are in full force and effect or (ii) are
not presently required under applicable law and have not yet been applied for.
          (d) Each Credit Document to which any Credit Party is a party is a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          (e) The consolidated balance sheet of the Guarantor and its
Subsidiaries as at June 30, 2008, and the related statements of income and
retained earnings of the Guarantor and its Subsidiaries for the six months then
ended, copies of which have been made available or furnished to each Lender,
fairly present (subject to year-end adjustments) the financial condition of the
Guarantor and its Subsidiaries as at such date and the results of the operations
of the Guarantor and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
          (f) Since December 31, 2007, there has been no material adverse change
in such condition or operations, or in the business, assets, operations,
condition (financial or otherwise) or prospects of any of the Credit Parties or
of Columbia.
          (g) There is no pending or threatened action, proceeding or
investigation affecting such Credit Party before any court, governmental agency
or other Governmental Authority or arbitrator that (taking into account the
exhaustion of appeals) would have a Material Adverse Effect, or that
(i) purports to affect the legality, validity or enforceability of this
Agreement or any promissory notes executed pursuant hereto, or (ii) seeks to
prohibit the ownership or operation, by any Credit Party or any of their
respective Material Subsidiaries, of all or a material portion of their
respective businesses or assets.



--------------------------------------------------------------------------------



 



31

          (h) The Guarantor and its Subsidiaries, taken as a whole, do not hold
or carry Margin Stock having an aggregate value in excess of 10% of the value of
their consolidated assets, and no part of the proceeds of any Loan hereunder
will be used to buy or carry any Margin Stock.
          (i) No ERISA Event has occurred, or is reasonably expected to occur,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.
          (j) Schedule B (Actuarial Information) to the 2007 Annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and made available or furnished to each Lender, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no adverse change in such
funding status which may reasonably be expected to have a Material Adverse
Effect.
          (k) Neither the Guarantor nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which may reasonably be expected to have a Material Adverse Effect.
          (l) Neither the Guarantor nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title VI of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in either such case,
that could reasonably be expected to have a Material Adverse Effect.
          (m) No Credit Party is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
          (n) The Guarantor is a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005 (“PUHCA 2005”). Pursuant to PUHCA
2005, the Guarantor is subject to the limited jurisdiction of the Federal Energy
Regulatory Commission, and any State commission with jurisdiction to regulate a
public utility company in the Guarantor’s holding company system, with respect
to access to the books and records of the Guarantor and its subsidiaries and
affiliates.
          (o) Each Credit Party has filed all tax returns (Federal, state and
local) required to be filed by it and has paid or caused to be paid all taxes
due for the periods covered thereby, including interest and penalties, except
for any such taxes, interest or penalties which are being contested in good
faith and by proper proceedings and in respect of which such Credit Party has
set aside adequate reserves for the payment thereof in accordance with GAAP.
          (p) Each Credit Party and its Subsidiaries are and have been in
compliance with all laws (including, without limitation, all Environmental
Laws), except to the extent that any failure to be in compliance, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



32
          (q) No Subsidiary of any Credit Party is party to, or otherwise bound
by, any agreement that prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party, by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement that restricts the ability of such Subsidiary to make any
payment, directly or indirectly, to such Credit Party, other than prohibitions
and restrictions permitted to exist under Section 6.01(e).
          (r) The information, exhibits and reports furnished by the Guarantor
or any of its Subsidiaries to the Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Credit Documents,
taken as a whole, do not contain any material misstatement of fact and do not
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances made.
ARTICLE V
AFFIRMATIVE COVENANTS
          SECTION 5.01. Affirmative Covenants. So long as any Lender shall have
any Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, each of the Credit Parties will, unless the
Required Lenders shall otherwise consent in writing:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders (including, without limitation, any of the
foregoing relating to employee health and safety or public utilities and all
Environmental Laws), unless the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
          (b) Maintenance of Properties, Etc. Maintain and preserve, and cause
each Material Subsidiary to maintain and preserve, all of its material
properties which are used in the conduct of its business in good working order
and condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.
          (c) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (ii) all legal claims which, if unpaid, might by law
become a lien upon its property; provided, however, that neither any Credit
Party nor any of its Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained.
          (d) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
obtained by companies engaged in similar businesses of comparable size and
financial strength and owning similar properties



--------------------------------------------------------------------------------



 



33

in the same general areas in which such Credit Party or such Subsidiary
operates, or, to the extent such Credit Party or Subsidiary deems it reasonably
prudent to do so, through its own program of self-insurance.
          (e) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises, except as otherwise
permitted under this Agreement; provided that that no such Person shall be
required to preserve any right or franchise with respect to which the Board of
Directors of such Person has determined that the preservation thereof is no
longer desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to any Credit Party or
the Lenders.
          (f) Visitation Rights. At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, on not less than five Business Days’ notice (which
notice shall be required only so long as no Default shall be occurred and be
continuing), to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, such Credit Party or any of
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Credit Parties and their respective Subsidiaries with any of their respective
officers and with their independent certified public accountants; subject,
however, in all cases to the imposition of such conditions as the affected
Credit Party or Subsidiary shall deem necessary based on reasonable
considerations of safety and security and provided that so long as no Default or
Event of Default shall have occurred and be continuing, each Lender will be
limited to one visit each year.
          (g) Keeping of Books. (i) Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all material financial transactions and the assets and business
of each of the Credit Parties and each of their respective Subsidiaries, and
(ii) maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with generally accepted
accounting principles consistently applied.
          (h) Reporting Requirements. Deliver to the Administrative Agent for
distribution to the Lenders:
          (i) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Guarantor (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), balance sheets of the Guarantor and its Consolidated
Subsidiaries in comparative form as of the end of such quarter and statements of
income and retained earnings of the Guarantor and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year of the
Guarantor and ending with the end of such quarter, each prepared in accordance
with generally accepted accounting principles consistently applied, subject to
normal year-end audit adjustments, certified by the chief financial officer of
the Guarantor.



--------------------------------------------------------------------------------



 



34

          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Guarantor (or, if earlier, concurrently with the
filing thereof with the Securities and Exchange Commission or any national
securities exchange in accordance with applicable law or regulation), a copy of
the audit report for such year for the Guarantor and its Consolidated
Subsidiaries containing financial statements for such year prepared in
accordance with generally accepted accounting principles consistently applied as
reported on by independent certified public accountants of recognized national
standing acceptable to the Required Lenders, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards;
          (iii) concurrently with the delivery of financial statements pursuant
to clauses (i) and (ii) above or the notice relating thereto contemplated by the
final sentence of this Section 5.01(h), a certificate of a senior financial
officer of each of the Guarantor and the Borrower (A) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Guarantor or the Borrower,
as the case may be, has taken and proposes to take with respect thereto), and
(B) in the case of the certificate relating to the Guarantor, setting forth
calculations, in reasonable detail, establishing Borrower’s compliance, as at
the end of such fiscal quarter, with the financial covenant contained in
Article VII;
          (iv) as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Event of Default or event and the action which the
Borrower has taken and proposes to take with respect thereto;
          (v) promptly after the sending or filing thereof, copies of all
reports which the Guarantor sends to its stockholders, and copies of all reports
and registration statements (other than registration statements filed on Form
S-8) that the Guarantor, the Borrower or any Subsidiary of the Guarantor or the
Borrower, files with the Securities and Exchange Commission;
          (vi) promptly and in any event within 10 days after the Guarantor
knows or has reason to know that any material ERISA Event has occurred, a
statement of the chief financial officer of the Borrower describing such ERISA
Event and the action, if any, which the Guarantor or any affected ERISA
Affiliate proposes to take with respect thereto;
          (vii) promptly and in any event within two Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate), copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
          (viii) promptly and in any event within five Business Days after
receipt thereof by the Guarantor (or knowledge being obtained by the Guarantor
of the receipt thereof by any ERISA Affiliate) from the sponsor of a
Multiemployer Plan, a copy of each notice



--------------------------------------------------------------------------------



 



35

received by the Guarantor or any ERISA Affiliate concerning (A) the imposition
of material Withdrawal Liability by a Multiemployer Plan, (B) the reorganization
or termination, within the meaning of Title IV of ERISA, of any Multiemployer
Plan or (C) the amount of liability incurred, or which may be incurred, by the
Guarantor or any ERISA Affiliate in connection with any event described in
clause (A) or (B) above;
          (ix) promptly after the Guarantor has knowledge of the commencement
thereof, notice of any actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Guarantor or any Material Subsidiary of the
type described in Section 4.01(g);
          (x) promptly after the Guarantor or the Borrower knows of any change
in the rating of the Index Debt by S&P or Moody’s, a notice of such changed
rating; and
          (xi) such other information respecting the condition or operations,
financial or otherwise, of the Guarantor or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
Notwithstanding the foregoing, the Credit Parties’ obligations to deliver the
documents or information required under any of clauses (i), (ii) and (v) above
shall be deemed to be satisfied upon (x) the relevant documents or information
being publicly available on the Guarantor’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such
clause, and (y) the delivery by the Guarantor or the Borrower of notice to the
Administrative Agent and the Lenders, within the time period required by such
clause, that such documents or information are so available.
          (i) Use of Proceeds. Use the proceeds of the Loans hereunder for
working capital and other general corporate purposes, including to provide
liquidity support for commercial paper issued by the Borrower.
          (j) Ratings. At all times maintain ratings by both Moody’s and S&P
with respect to the Index Debt.
ARTICLE VI
NEGATIVE COVENANTS
          SECTION 6.01. Negative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, no Credit Party will, without the written consent
of the Required Lenders:
          (a) Limitation on Liens. Create or suffer to exist, or permit any of
its Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist,
any lien, security interest, or other charge or encumbrance (collectively,
“Liens”) upon or with respect to any of its properties, whether now owned or
hereafter acquired, or collaterally assign for security purposes, or permit any
of its Subsidiaries (other than a Utility Subsidiary) to so assign any right to
receive income in each case to secure or provide for or guarantee the payment of



--------------------------------------------------------------------------------



 



36

Debt for Borrowed Money of any Person, without in any such case effectively
securing, prior to or concurrently with the creation, issuance, assumption or
guaranty of any such Debt for Borrowed Money, the Obligations (together with, if
the Guarantor shall so determine, any other Debt for Borrowed Money of or
guaranteed by the Guarantor or any of its Subsidiaries ranking equally with the
Loans and then existing or thereafter created) equally and ratably with (or
prior to) such Debt for Borrowed Money; provided, however, that the foregoing
restrictions shall not apply to or prevent the creation or existence of:
          (i) (A) Liens on any property acquired, constructed or improved by the
Guarantor or any of its Subsidiaries (other than a Utility Subsidiary) after the
date of this Agreement that are created or assumed prior to, contemporaneously
with, or within 180 days after, such acquisition or completion of such
construction or improvement, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement; or (B) in addition to Liens contemplated by clauses (ii) and
(iii) below, Liens on any property existing at the time of acquisition thereof,
provided that the Liens shall not apply to any property theretofore owned by the
Guarantor or any such Subsidiary other than, in the case of any such
construction or improvement, (1) unimproved real property on which the property
so constructed or the improvement is located, (2) other property (or
improvements thereon) that is an improvement to or is acquired or constructed
for specific use with such acquired or constructed property (or improvement
thereof), and (3) any rights and interests (A) under any agreements or other
documents relating to, or (B) appurtenant to, the property being so constructed
or improved or such other property;
          (ii) existing Liens on any property or indebtedness of a corporation
that is merged with or into or consolidated with any Credit Party or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;
          (iii) Liens on any property or indebtedness of a corporation existing
at the time such corporation becomes a Subsidiary of any Credit Party; provided
that such Lien was not created in contemplation of such occurrence;
          (iv) Liens to secure Debt for Borrowed Money of a Subsidiary of a
Credit Party to a Credit Party or to another Subsidiary of the Guarantor;
          (v) Liens in favor of the United States of America, any State, any
foreign country or any department, agency or instrumentality or political
subdivision of any such jurisdiction, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any Debt for
Borrowed Money incurred for the purpose of financing all or any part of the
purchase price of the cost of constructing or improving the property subject to
such Liens, including, without limitation, Liens to secure Debt for Borrowed
Money of the pollution control or industrial revenue bond type;
          (vi) Liens on any property (including any natural gas, oil or other
mineral property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;



--------------------------------------------------------------------------------



 



37

          (vii) Liens existing on the date of this Agreement;
          (viii) Liens for the sole purposes of extending, renewing or replacing
in whole or in part Debt for Borrowed Money secured by any Lien referred to in
the foregoing clauses (i) through (vii), inclusive, or this clause (viii);
provided, however, that the principal amount of Debt for Borrowed Money secured
thereby shall not exceed the principal amount of Debt for Borrowed Money so
secured at the time of such extension, renewal or replacement (which, for
purposes of this limitation as it applies to a synthetic lease, shall be deemed
to be (x) the lessor’s original cost of the property subject to such lease at
the time of extension, renewal or replacement, less (y) the aggregate amount of
all prior payments under such lease allocated pursuant to the terms of such
lease to reduce the principal amount of the lessor’s investment, and borrowings
by the lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);
          (ix) Liens on any property or assets of a Project Financing
Subsidiary, or on any Capital Stock in a Project Financing Subsidiary, in either
such case, that secure only a Project Financing or a Contingent Guaranty that
supports a Project Financing; or
          (x) Any Lien, other than a Lien described in any of the foregoing
clauses (i) through (ix), inclusive, to the extent that it secures Debt for
Borrowed Money, or guaranties thereof, the outstanding principal balance of
which at the time of creation of such Lien, when added to the aggregate
principal balance of all Debt for Borrowed Money secured by Liens incurred under
this clause (x) then outstanding, does not exceed $150,000,000.
          If at any time any Credit Party or any of its Subsidiaries shall
create, issue, assume or guaranty any Debt for Borrowed Money secured by any
Lien and the first paragraph of this Section 6.01(a) requires that the Loans be
secured equally and ratably with such Debt for Borrowed Money, the Borrower
shall promptly deliver to the Administrative Agent and each Lender:
          (1) a certificate of a duly authorized officer of the Borrower stating
that the covenant contained in the first paragraph of this Section 6.01(a) has
been complied with; and
          (2) an opinion of counsel acceptable to the Required Lenders to the
effect that such covenant has been complied with and that all documents executed
by any Credit Party or any of its Subsidiaries in the performance of such
covenant comply with the requirements of such covenant.
          (b) Mergers, Etc. Merge or consolidate with or into, or, except in a
transaction permitted under paragraph (c) of this Section, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or permit any of its Subsidiaries to do so,
except that:



--------------------------------------------------------------------------------



 



38

          (i) any Subsidiary of the Guarantor (other than the Borrower) may
merge or consolidate with or transfer assets to or acquire assets from any other
Subsidiary of the Guarantor, provided that in the case of any such merger,
consolidation, or transfer of assets to which NIPSCO or Columbia is a party, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Guarantor; and
          (ii) the Borrower may merge or consolidate with, or transfer assets
to, or acquire assets from, any other Wholly-Owned Subsidiary of the Guarantor,
provided that in the case of any such merger or consolidation to which the
Borrower is not the surviving Person, or transfer of all or substantially all of
the assets of the Borrower to any other Wholly-Owned Subsidiary of the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) such surviving Person or transferee,
as applicable, shall have assumed all of the obligations of the Borrower under
and in respect of the Credit Documents by written instrument satisfactory to the
Administrative Agent and its counsel in their reasonable discretion, accompanied
by such opinions of counsel and other supporting documents as they may
reasonably require; and
          (iii) any Subsidiary of the Guarantor may merge into the Guarantor or
the Borrower or transfer assets to the Borrower or the Guarantor, provided that
in the case of any merger or consolidation of the Borrower into the Guarantor or
transfer of all or substantially all of the assets of the Borrower to the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) the Guarantor shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and
          (iv) the Guarantor or any Subsidiary of the Guarantor may merge, or
consolidate with or transfer all or substantially all of its assets to any other
Person; provided that in each case under this clause (iii), immediately after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing (determined, for purposes of compliance with Article VII after giving
effect to such transaction, on a pro forma basis as if such transaction had
occurred on the last day of the Guarantor’s fiscal quarter then most recently
ended); (B) in the case of any such merger, consolidation or transfer of assets
to which the Borrower is a party, the Borrower shall be the continuing or
surviving corporation; (C) in the case of any such merger, consolidation, or
transfer of assets to which NIPSCO or Columbia is a party, NIPSCO or Columbia,
as the case may be, shall be the continuing or surviving corporation and shall
be a Wholly-Owned Subsidiary of the Guarantor; (D) in the case of any such
merger, consolidation or transfer of assets to which the Guarantor is a party,
the Guarantor shall be the continuing or surviving



--------------------------------------------------------------------------------



 



39

corporation; and (E) the Index Debt shall be rated at least BBB- by S&P and at
least Baa3 by Moody’s.
          (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of their respective Subsidiaries to sell, lease, transfer or
otherwise dispose of (other than in connection with a transaction authorized by
paragraph (b) of this Section) any substantial part of its assets; provided that
the foregoing shall not prohibit any such sale, conveyance, lease, transfer or
other disposition that (i) constitutes realization on a Lien permitted to exist
under Section 6.01(a); or (ii) (A) (1) is for a price not materially less than
the fair market value of such assets, (2) would not materially impair the
ability of any Credit Party to perform its obligations under this Agreement and
(3) together with all other such sales, conveyances, leases, transfers and other
dispositions, would have no Material Adverse Effect, or (B) would not result in
the sale, lease, transfer or other disposition, in the aggregate, of more than
10% of the consolidated total assets of the Guarantor and its Subsidiaries,
determined in accordance with GAAP, on December 31, 2007.
          (d) Compliance with ERISA. (i) Terminate, or permit any ERISA
Affiliate to terminate, any Plan so as to result in a Material Adverse Effect or
(ii) permit to exist any occurrence of any Reportable Event (as defined in Title
IV of ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.
          (e) Certain Restrictions. Permit any of its Subsidiaries (other than,
in the case of the Guarantor, the Borrower) to enter into or permit to exist any
agreement that by its terms prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement that restricts the ability of such Subsidiary to make any
payment, directly or indirectly, to such Credit Party; provided that the
foregoing shall not apply to prohibitions and restrictions (i) imposed by
applicable law, (ii) (A) imposed under an agreement in existence on the date of
this Agreement, and (B) described on Schedule 6.01(e), (iii) existing with
respect to a Subsidiary on the date it becomes a Subsidiary that are not created
in contemplation thereof (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such prohibition or
restriction), (iv) contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such prohibitions or restrictions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) imposed on a Project Financing Subsidiary in connection with a Project
Financing, or (vi) that could not reasonably be expected to have a Material
Adverse Effect.
ARTICLE VII
FINANCIAL COVENANT
          So long as any Lender shall have any Commitment hereunder or any
principal of any Loan, interest or fees payable hereunder shall remain unpaid,
the Guarantor shall maintain a Debt to Capitalization Ratio of not more than
0.70 to 1.00.



--------------------------------------------------------------------------------



 



40

ARTICLE VIII
EVENTS OF DEFAULT
          SECTION 8.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Loan when the
same becomes due and payable or shall fail to pay any interest, fees or other
amounts hereunder within three days after when the same becomes due and payable;
or
          (b) Any representation or warranty made by any Credit Party in any
Credit Document or by any Credit Party (or any of its officers) in connection
with this Agreement shall prove to have been incorrect in any material respect
when made; or
          (c) Any Credit Party shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(e), 5.01(f), 5.01(h), 5.01(i),
6.01 or Article VII; or
          (d) Any Credit Party shall fail to perform or observe any term,
covenant or agreement contained in any Credit Document on its part to be
performed or observed (other than one identified in paragraph (a), (b) or
(c) above) if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for thirty days after written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
          (e) The Guarantor, the Borrower or any of their respective
Subsidiaries shall fail to pay any principal of or premium or interest on any
Indebtedness (excluding Non-Recourse Debt) which is outstanding in a principal
amount of at least $50,000,000 in the aggregate (but excluding the Loans) of the
Guarantor, the Borrower or such Subsidiary, as the case may be, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the scheduled maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
          (f) Any Credit Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the



--------------------------------------------------------------------------------



 



41

case of any such proceeding instituted against any Credit Party (but not
instituted by any Credit Party), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, any Credit Party or for any substantial part of its property)
shall occur; or any Credit Party shall take any corporate action to authorize
any of the actions set forth above in this paragraph (f); or
          (g) One or more Subsidiaries of the Guarantor (other than the
Borrower) in which the aggregate sum of (i) the amounts invested by the
Guarantor and its other Subsidiaries in the aggregate, by way of purchases of
Capital Stock, Capital Leases, loans or otherwise, and (ii) the amount of
recourse, whether contractual or as a matter of law (but excluding Non-Recourse
Debt), available to creditors of such Subsidiary or Subsidiaries against the
Guarantor or any of its other Subsidiaries, is $100,000,000 or more
(collectively, “Substantial Subsidiaries”) shall generally not pay their
respective debts as such debts become due, or shall admit in writing their
respective inability to pay their debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against Substantial Subsidiaries seeking to adjudicate them bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of them or their respective debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for them or for any
substantial part of their respective property and, in the case of any such
proceeding instituted against Substantial Subsidiaries (but not instituted by
the Guarantor or any Subsidiary of the Guarantor), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, the Substantial Subsidiaries or for any substantial
part of their respective property) shall occur; or Substantial Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (g); or
          (h) Any judgment or order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower, the Guarantor or any of its
other Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect, except that, with respect to the Tawney Litigation, expiration or any
other failure of a stay of judgment to be in place shall have no effect under
clause (ii) of this Section 8.01(h), either as a Default or, after lapse of
time, as an Event of Default; or
          (i) Any ERISA Event shall have occurred with respect to a Plan and,
30 days after notice thereof shall have been given to the Guarantor or the
Borrower by the Administrative Agent, (i) such ERISA Event shall still exist and
(ii) the sum (determined as of the date of occurrence of such ERISA Event) of
the Insufficiency of such Plan and the Insufficiency of any and all other Plans
with respect to which an ERISA Event shall have occurred and then exist (or, in
the case of a Plan with respect to which an ERISA Event described in



--------------------------------------------------------------------------------



 



42

clauses (c) through (f) of the definition of ERISA Event shall have occurred and
then exist, the liability related thereto) is equal to or greater than
$10,000,000 (when aggregated with paragraphs (j), (k) and (l) of this Section),
and a Material Adverse Effect could reasonably be expected to occur as a result
thereof; or
          (j) The Guarantor or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Guarantor and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or
          (k) The Guarantor or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Guarantor and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan year of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $10,000,000 (when aggregated with paragraphs (i), (j) and (l) of this
Section), and a Material Adverse Effect could reasonably be expected to occur as
a result thereof; or
          (l) The Guarantor or any ERISA Affiliate shall have committed a
failure described in Section 302(f)(1) of ERISA and the amount determined under
Section 302(f)(3) of ERISA is equal to or greater than $10,000,000 (when
aggregated with paragraphs (i), (j) and (k) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
          (m) Any provision of the Credit Documents shall be held by a court of
competent jurisdiction to be invalid or unenforceable against any Credit Party
purported to be bound thereby, or any Credit Party shall so assert in writing;
or
          (n) Any Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request or with the consent of the
Required Lenders, by notice to the Borrower, declare all amounts payable under
this Agreement to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of an actual or deemed entry of an order
for relief with respect to any Credit Party under the Federal Bankruptcy Code,
(1) the Commitment of each Lender hereunder shall automatically be terminated
and (2) all such amounts shall automatically become and be



--------------------------------------------------------------------------------



 



43

due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          SECTION 9.01. The Administrative Agent.
          (a) Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          (b) The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the any Credit Party or any of
such Credit Party’s Subsidiaries or other Affiliates thereof as if it were not
the Administrative Agent hereunder.
          (c) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Guarantor or any of its other Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or, if applicable, all of the Lenders) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement, (2) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (3) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(5) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the conformity thereof to such express
requirement.





--------------------------------------------------------------------------------



 



44

          (d) The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for a Credit Party) independent accountants and
other experts selected by it and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
          (e) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          (f) Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Credit Parties. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower (which consent shall not unreasonably be withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank, in any event having total assets in excess of
$500,000,000 and who shall serve until such time, if any, as an Agent shall have
been appointed as provided above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
          (g) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own



--------------------------------------------------------------------------------



 



45

decisions in taking or not taking action under or based upon this Agreement, any
related agreement or any document furnished hereunder or thereunder.
          (h) No Lender identified on the signature pages of this Agreement as
the “Sole Lead Arranger” or that is given any other title hereunder other than
“Administrative Agent”, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the generality of the foregoing, no Lender so
identified as the “Sole Lead Arranger” or that is given any other title
hereunder, shall have, or be deemed to have, any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
the Lenders so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.
ARTICLE X
GUARANTY
          SECTION 10.01. The Guaranty.
          (a) The Guarantor, as primary obligor and not merely as a surety,
hereby irrevocably, absolutely and unconditionally guarantees to the
Administrative Agent and the Lenders and each of their respective successors,
endorsees, transferees and assigns (each a “Beneficiary” and collectively, the
“Beneficiaries”) the prompt and complete payment by the Borrower, as and when
due and payable, of the Obligations, in accordance with the terms of the Credit
Documents. The provisions of this Article X are sometimes referred to
hereinafter as the “Guaranty”.
          (b) The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Credit Documents, regardless of any
law now or hereafter in effect in any jurisdiction affecting any such terms or
the rights of the Beneficiaries with respect thereto. The obligations and
liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
of the Obligations or any Credit Document, or any delay, failure or omission to
enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, the
Borrower or any other Person); (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent to any departure from, any other
guaranty of, or agreement granting security for, all or any of the Obligations;
(iv) any claim, set-off, counterclaim, defense or other rights that the
Guarantor may have at any time and from time to time against any Beneficiary or
any other Person, whether in connection with this Transaction or any unrelated
transaction; or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any other guarantor or
surety in respect of the Obligations or the Guarantor in respect hereof.



--------------------------------------------------------------------------------



 



46

          (c) The Guaranty provided for herein (i) is a guaranty of payment and
not of collection; (ii) is a continuing guaranty and shall remain in full force
and effect until the Commitments have been terminated and the Obligations have
been paid in full in cash; and (iii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be returned by any
Beneficiary upon or as a result of the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or otherwise, all as though such
payment had not been made.
          (d) The obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by any Beneficiary or any
other Person at any time of any right or remedy against the Borrower or any
other Person that may be or become liable in respect of all or any part of the
Obligations or against any collateral security or guaranty therefor or right of
setoff with respect thereto.
          (e) The Guarantor hereby consents that, without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Beneficiary may be rescinded by such Beneficiary and any of the
Obligations continued after such rescission.
          (f) The Guarantor’s obligations under this Guaranty shall be
unconditional, irrespective of any lack of capacity of the Borrower or any lack
of validity or enforceability of any other provision of this Agreement or any
other Credit Document, and this Guaranty shall not be affected in any way by any
variation, extension, waiver, compromise or release of any or all of the
Obligations or of any security or guaranty from time to time therefor.
          (g) The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or action.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts and obligations that constitute the Obligations and
would be owed by the Borrower, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.
          SECTION 10.02. Waivers.
          (a) The Guarantor hereby unconditionally waives: (i) promptness and
diligence; (ii) notice of or proof of reliance by the Administrative Agent or
the Lenders upon this Guaranty or acceptance of this Guaranty; (iii) notice of
the incurrence of any Obligation by the Borrower or the renewal, extension or
accrual of any Obligation or of any circumstances affecting the Borrower’s
financial condition or ability to perform the Obligations; (iv) notice of any
actions taken by the Beneficiaries or the Borrower or any other Person under any
Credit Document or any other agreement or instrument relating thereto; (v) all
other notices,



--------------------------------------------------------------------------------



 



47

demands and protests, and all other formalities of every kind in connection with
the enforcement of the Obligations, of the obligations of the Guarantor
hereunder or under any other Credit Document, the omission of or delay in which,
but for the provisions of this Section 10 might constitute grounds for relieving
the Guarantor of its obligations hereunder; (vi) any requirement that the
Beneficiaries protect, secure, perfect or insure any Lien or any property
subject thereto, or exhaust any right or take any action against the Borrower or
any other Person or any collateral; and (vii) each other circumstance, other
than payment of the Obligations in full, that might otherwise result in a
discharge or exoneration of, or constitute a defense to, the Guarantor’s
obligations hereunder.
          (b) No failure on the part of any Beneficiary to exercise, and no
delay in exercising, any right, remedy, power or privilege hereunder or under
any Credit Document or any other agreement or instrument relating thereto shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any Credit Document or any
other agreement or instrument relating thereto preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
This Guaranty is in addition to and not in limitation of any other rights,
remedies, powers and privileges the Beneficiaries may have by virtue of any
other instrument or agreement heretofore, contemporaneously herewith or
hereafter executed by the Guarantor or any other Person or by applicable law or
otherwise. All rights, remedies, powers and privileges of the Beneficiaries
shall be cumulative and may be exercised singly or concurrently. The rights,
remedies, powers and privileges of the Beneficiaries under this Guaranty against
the Guarantor are not conditional or contingent on any attempt by the
Beneficiaries to exercise any of their rights, remedies, powers or privileges
against any other guarantor or surety or under the Credit Documents or any other
agreement or instrument relating thereto against the Borrower or against any
other Person.
          (c) The Guarantor hereby acknowledges and agrees that, until the
Commitments have been terminated and all of the Obligations have been paid in
full in cash, under no circumstances shall it be entitled to be subrogated to
any rights of any Beneficiary in respect of the Obligations performed by it
hereunder or otherwise, and the Guarantor hereby expressly and irrevocably
waives, until the Commitments have been terminated and all of the Obligations
have been paid in full in cash, (i) each and every such right of subrogation and
any claims, reimbursements, right or right of action relating thereto (howsoever
arising), and (ii) each and every right to contribution, indemnification,
set-off or reimbursement, whether from the Borrower or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, and
whether arising by contract or operation of law or otherwise by reason of the
Guarantor’s execution, delivery or performance of this Guaranty.
          (d) The Guarantor represents and warrants that it has established
adequate means of keeping itself informed of the Borrower’s financial condition
and of other circumstances affecting the Borrower’s ability to perform the
Obligations, and agrees that neither the Administrative Agent nor any Lender
shall have any obligation to provide to the Guarantor any information it may
have, or hereafter receive, in respect of the Borrower.



--------------------------------------------------------------------------------



 



48

ARTICLE XI
MISCELLANEOUS
          SECTION 11.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

  (a)   if to any Credit Party, to it at:       801 East 86th Avenue
Merrillville, Indiana 46410
Attention: Treasurer
Telecopier: (219) 647-6060;         with a copy to such Credit Party at:      
801 East 86th Avenue
Merrillville, Indiana 46410
Attention: Director Corporate Finance and Treasury
Telecopier: (219) 647-6180;     (b)   if to the Administrative Agent, to
Barclays Bank PLC at:       200 Park Avenue
New York, New York 10166
Attn: Nicholas Bell, Director, Bank Debt Management
Telecopier: (212) 412-7600         with a copy to such party at:       200 Cedar
Knolls Road
Whippany, New Jersey 07981
Attn: May Wong, Customer Service Unit
Telephone: (973) 576-3251
Telecopier: (973) 576-3014

          (c) if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.



--------------------------------------------------------------------------------



 



49

          SECTION 11.02. Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Credit Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, no Extension of Credit shall be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, the Guarantor and the Required Lenders or by the
Borrower, the Guarantor and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees or other amounts payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or any interest thereon, or any fees or other
amounts payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) release the Guarantor
from its obligations under the Guaranty without the written consent of each
Lender, (vi) waive any of the conditions precedent to the effectiveness of this
Agreement set forth in Section 3.01 without the written consent of each Lender,
or (vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.
          SECTION 11.03. Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the initial syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof



--------------------------------------------------------------------------------



 



50

(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transaction contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property now,
in the past or hereafter owned or operated by the Borrower, the Guarantor or any
of its other Subsidiaries, or any Environmental Liability related in any way to
the Borrower, the Guarantor or any of its other Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, each party hereto shall
not assert, and hereby waives, any claim against each other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions or any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
20 days after written demand therefor.



--------------------------------------------------------------------------------



 



51

          SECTION 11.04. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby; provided that, except to the extent permitted pursuant to
Section 6.01(b)(iii)(C), no Credit Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by a Credit Party without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and other Obligations at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Administrative Agent and, so long as no Event
of Default is continuing, the Borrower must give its prior written consent to
such assignment (which consent shall not unreasonably be withheld), (ii) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Administrative Agent and, so long as no Event
of Default shall be continuing, the Borrower otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of



--------------------------------------------------------------------------------



 



52

the Lenders, and the Commitment of, and principal amount of the Loans and other
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Guarantor and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.l5 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such



--------------------------------------------------------------------------------



 



53

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.
          (h) Anything herein to the contrary notwithstanding, each Lender (the
“Granting Lender”) shall have the right, without the prior consent of the
Borrower, to grant to a special purpose funding vehicle (the “SPFV”) that is
utilized by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make hereunder, provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPFV or shall relieve its
Granting Lender of any obligation of such Granting Lender hereunder or under any
other Credit Document, except to the extent that such SPFV actually funds all or
part of any Loan such Granting Lender is obligated to make hereunder, (ii) if an
SPFV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, such Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, (iii) the Granting Lender hereby indemnifies and
holds the Administrative Agent harmless from and against any liability, loss,
cost or expense (including for or in respect of Taxes) arising out of such
identification and grant or any transaction contemplated thereby, and (iv) the
provisions of this paragraph (h) shall not impose any increased cost or
liability on any Credit Party. The making of a Loan by an SPFV hereunder shall
utilize the Commitment of its Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto agrees that no
SPFV shall be liable for any payment under this Agreement or any other Credit
Document for which a Lender would otherwise be liable, for so long as, and to
the extent that, its Granting Lender makes such payment. As to any Loans or
portions of Loans made by it, each SPFV shall have all the rights that a Lender
making such Loans or such portions of Loans would have had under this Agreement
and otherwise; provided that (1) its voting rights under this Agreement shall be
exercised solely by its Granting Lender and (2) its Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
SPFV’s obligations under this Agreement, including its obligations in respect of
the Loans or portions of Loans made by it. No additional promissory notes, if
any, shall be required to evidence the Loans or portions of Loans made by a
SPFV; and the Granting Lender shall be deemed to hold its promissory note, if
any, as agent for its SPFV to the extent of the Loans or portions of Loans
funded by such SPFV. Each Granting Lender shall act as administrative agent for
its SPFV and give and receive notices and other communications on its behalf.
Any payments for the account of any SPFV shall be paid to its Granting Lender as
administrative agent for such SPFV, and neither a Credit Party nor the
Administrative Agent shall be responsible for any Granting Lender’s application
of such payments. In furtherance of the foregoing, each party hereto hereby
agrees that, until the date that is one year and one day after the payment in
full of all outstanding senior Debt of any SPFV, it shall not institute against,
or join any other Person in instituting against, such SPFV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings (or any
similar proceedings) under the laws of the United States of America or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
paragraph (h), an SPFV may (1) (A) with notice to, but without the prior written
consent of, the Administrative Agent or the Borrower and without paying any
processing fee therefor, assign all or any portion of its interest in any Loan
to its Granting Lender or (B) with the consent (which consent shall not be
unreasonably withheld)



--------------------------------------------------------------------------------



 



54

of the Administrative Agent and (if no Event of Default has occurred and is
continuing) the Borrower, but without paying any processing fee therefor, assign
all or any portion of its interest in any Loan to any financial institution
providing liquidity or credit facilities to or for the account of such SPFV to
fund the Loans funded by such SPFV or to support any securities issued by such
SPFV to fund such Loans, and (2) disclose, on a confidential basis, any
non-public information relating to Loans funded by it to any rating agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to such SPFV. The Borrower shall not be required to pay, or to
reimburse any Granting Lender for, its expenses relating to any SPFV identified
by such Granting Lender pursuant to this paragraph (h).
          SECTION 11.05. Survival. All covenants, agreements, representations
and warranties made by the Borrower and the Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans. The provisions of Sections 2.15, 2.16, 2.17, 10.01(c)(iii)
and 11.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
          SECTION 11.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the commitment letter relating to the credit facility provided hereby (to the
extent provided therein) and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          SECTION 11.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 11.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender or any Affiliate thereof is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Credit
Party against any of



--------------------------------------------------------------------------------



 



55

and all the Obligations now or hereafter existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.
          (b) Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Credit Party or its properties in the courts of any
jurisdiction.
          (c) Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 11.10. WAIVER OF JURY TRIAL.
          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND



--------------------------------------------------------------------------------



 



56

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 11.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 11.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Credit Party or any Subsidiary of a Credit Party. For
the purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary of a Credit Party relating to a Credit Party
or any Subsidiary of a Credit Party or its respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary of a Credit Party; provided that, in the case of information received
from any Credit Party or any Subsidiary of a Credit Party after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          SECTION 11.13. USA PATRIOT Act.
          Each Lender hereby notifies the Credit Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender to identify the Credit Parties in accordance with the Act.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            NISOURCE FINANCE CORP., as Borrower
      By:   /s/ David J. Vajda         Name:   David J. Vajda         Title:  
Vice President and Treasurer        Federal Tax Identification Number:
35-2105468
      NISOURCE INC., as Guarantor
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer        Federal Tax Identification Number:
35-2108964
   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Sole Lead Arranger and Lender and as
Administrative Agent
      By:   /s/ Sydney G. Dennis         Name:   Sydney G. Dennis        
Title:   Director   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Patrick Martin         Name:   Patrick Martin         Title:  
Vice President     

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC., as a Lender
      By:   /s/ Amit Vasani         Name:   Amit Vasani        Title:   Vice
President     

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Vice President   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura         Title:  
Deputy General Manager   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
      By:   /s/ Belinda Tucker         Name:   Belinda Tucker         Title:  
Senior Vice President   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Shawn Young         Name:   Shawn Young         Title:  
Director   

Signature Page to
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex  A
FACILITY FEE PRICING GRID
     The “Applicable Rate” for any day with respect to the Facility Fee is the
percentage set forth below in the row under the column corresponding to the
Status that exists on such day:

                                          Status   Level I   Level II   Level
III   Level IV   Level V
Facility Fee (basis points)
    10.0       12.5       15.0       17.5       25.0  

     For purposes of this Facility Fee Pricing Grid, the following terms have
the following meanings (as modified by the provisos below):
     “Level I Status” exists at any date if, at such date, the Index Debt is
rated either A- or higher by S&P or A3 or higher by Moody’s.
     “Level II Status” exists at any date if, at such date, the Index Debt is
rated either BBB+ by S&P or Baa1 by Moody’s.
     “Level III Status” exists at any date if, at such date, the Index Debt is
rated either BBB by S&P or Baa2 by Moody’s.
     “Level IV Status” exists at any date if, at such date, the Index Debt is
rated either BBB- by S&P or Baa3 by Moody’s.
     “Level V Status” exists at any date if, at such date, no other Status
exists.
     “Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.
The credit ratings to be utilized for purposes of this Facility Fee Pricing Grid
are those assigned to the Index Debt, and any rating assigned to any other debt
security of the Borrower shall be disregarded. The rating in effect at any date
is that in effect at the close of business on such date.
Provided, that the applicable Status shall change as and when the applicable
Index Debt ratings change.
Provided further, that if the Index Debt is split-rated, the applicable Status
shall be determined on the basis of the higher of the two ratings then
applicable; provided further, that, if the Index Debt is split-rated by two or
more levels, the applicable Status shall instead be determined on the basis of
the rating that is one level above the lower of the two ratings then applicable.
Provided further, that if both Moody’s and S&P, or their successors as
applicable, shall have ceased to issue or maintain such ratings, then the
applicable Status shall be Level V.
Annex A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Revolving Credit Agreement dated as of
September 23, 2008, among NiSource Finance Corp., a Delaware corporation, as
Borrower (the “Borrower”), NiSource Inc., a Delaware corporation (“NiSource”),
as Guarantor (the “Guarantor”), the Sole Lead Arranger and other Lenders from
time to time party thereto, and Barclays Bank PLC, as Administrative Agent
thereunder. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
     The Assignor named on Schedule 1 hereto (the “Assignor”) and the Assignee
named on Schedule 1 hereto (the “Assignee”) agree as follows:
     1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), an interest as specified in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement as described on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
     2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that it is the
legal and beneficial owner of the Assigned Interest, that it has not created any
adverse claim upon the Assigned Interest and that the Assigned Interest is free
and clear of any such adverse claim; and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, the Guarantor or any of their respective Subsidiaries or the
performance or observance by the Borrower or the Guarantor of any of their
respective obligations under the Credit Agreement or any other Credit Document.
     3. The Assignee (a) represents and warrants that it is legally authorized
to enter into the Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and the most recent financial statements
referred to in Section 5.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Credit Document; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement and any
other Credit Document as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the
Exhibit A-1

 



--------------------------------------------------------------------------------



 



provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
     4. The effective date of this Assignment and Acceptance shall be as
specified on Schedule 1 hereto (the “Effective Date”). Following the execution
of this Assignment and Acceptance, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
Section 11.04 of the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the execution hereof).
     5. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments with respect to the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
     6. From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have (in addition to any rights and obligations theretofore held by
it) the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof, and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than any such rights which
expressly survive the termination thereof).
     7. This Agreement may be executed in as many counterparts as may be deemed
necessary or convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE INTERNAL
LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT IS SUBJECT TO SECTION 11.09
(CHOICE OF FORUM AND SERVICE OF PROCESS) AND SECTION 11.10 (WAIVER OF TRIAL BY
JURY) OF THE CREDIT AGREEMENT. THE PROVISIONS OF SUCH SECTIONS 11.09 AND 11.10
OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE IN FULL.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
Exhibit A-2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
Name of Assignor:
Name of Assignee:
Effective Date of Assignment:

          Facility Assigned   Principal Amount Assigned   Applicable Percentage
Assigned*    

The terms set forth above and in the Assignment and Acceptance to which this
Schedule 1 is attached are hereby agreed to:

                                            [Consented to and ]#/ Accepted for
the    
 
              Recordation in the Register:  
 
                       
 
    , as Assignor                                      
 
                       
By:
                                               
 
  Name:                    
 
  Title:                    
 
                                        BARCLAYS BANK PLC,                    
As Administrative Agent    
 
                       
 
              By:        
 
                       
 
                  Name:    
 
                  Title:    
 
                       
 
    , as Assignee                                      
 
                       
By:
                                           
 
  Name:                    
 
  Title:                  

 

*   If applicable.   #   To be completed only if consents are required under
Section 11.04(b).

Exhibit A-3

 



--------------------------------------------------------------------------------



 



            [Consented to]:

NISOURCE FINANCE CORP.,
As Borrower
      By:           Name:           Title:        

Exhibit A-4

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF SCHIFF HARDIN LLP

 



--------------------------------------------------------------------------------



 



Schedule 2.01
(Credit Agreement)
Names, Addresses, Allocation of Aggregate Commitment, and Applicable Percentages
of Banks

                              Domestic Lending   Eurodollar Lending          
Applicable Bank Name   Office   Office   Commitment   Percentage
Barclays Bank PLC
  Barclays Bank PLC
200 Park Avenue
New York, NY 10166   Barclays Bank PLC,
Nassau Branch
c/o Barclays Bank PLC
200 Park Avenue
New York, NY 10166   $ 94,736,845.00       18.95 %
Bank of America, N.A.
Citicorp USA, Inc.
  100 North Tryon Street
Charlotte, NC 28255
399 Park Avenue,
16th Floor
New York, NY 10043   Same

Same   $

$ 71,052,631.00

71,052,631.00       14.21

14.21 %

%
JPMorgan Chase Bank, N.A.
The Royal Bank of Scotland plc
  10 S. Dearborn
Chicago, IL 60603
101 Park Avenue
6th Floor
New York, NY 10178   Same

Same   $

$ 71,052,631.00

71,052,631.00       14.21

14.21 %

%
Wachovia Bank,
National Association
  201 South College Street,
C89
Charlotte, NC 28288
  Same   $ 71,052,631.00       14.21 %
Mizuho Corporate Bank, Ltd., New York Branch
  1251 Avenue of the Americas
New York, NY 10020   Same   $ 50,000,000.00       10.00 %
 
                       
TOTAL
          $ 500,000,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01(e)
EXISTING AGREEMENTS

1.   Receivables Purchase Agreements and Receivables Sale Agreements of Columbia
of Ohio Receivables Corporation and NIPSCO Receivables Corporation.

 